DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 10-12, 15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2016/0288554) in view of Ono et al (U.S. Pub. 2016/0271955), Boyd et al (U.S. Pub. 2004/0113996) and Sasaki (U.S. Pub. 2018/0333971)
Regarding claims 1, 7, 10, a fluid dispensing assembly in a fluid dispensing system, comprising: a body (41-46; Figure 4; Paragraphs 0068-0070); a fluidic die attached to the body (26 is attached to body 41)
	A vent (42a) arranged on the body to direct cooling airflow generated by an external airflow generator (57) that is external from the fluid dispensing assembly into an inner portion of the fluid dispensing assembly, the inner portion being within the body (Figure 4; Paragraphs 0071-0075)
	Nakamura discloses electronic component in the body (Paragraphs 0065-0067)
	Removing or replacing parts of a printer assembly is known in the art, further Ono discloses removing/replacing line heads installed in the apparatus main body (Figures 3-4, 6; Paragraph 0249).  
Therefore it would be obvious to a person of ordinary skill in the art to include a removably mountable fluid dispensing assembly as taught by Ono, into the device of Nakamura, for the purpose of maintaining a properly functioning apparatus and performing necessary maintenance
Nakamura is silent regarding a fluidic die, however Boyd discloses it is known to include a fluidic die(s) (30) mounted on a print head assembly (12) (Figures 2-3; Paragraphs 0041-0042)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate a fluidic die as taught by Boyd into the 
Sasaki discloses a blower fan (82) which is not mounted on the fluid dispensing assembly (52) [the blower fan is mounted to the casing 12 of the apparatus] (Figure 1; Paragraphs 0019, 0062).  It would have been obvious to a person of ordinary skill in the art to incorporate the teaching of mounting the blower fan (cooling device) external to the fluid dispensing assembly, for the purpose of providing air from the outside and suppressing the occurrence of condensation 
	Regarding claims 2, 11, Nakamura discloses wherein the body comprise a cover (42-45) and an assembly housing (41, 46), the vent being part of the cover (Figure 4; Paragraphs 0068-0075)
	Regarding claims 3, 12, further comprising a support plate (44) to support a fluidic manifold (58a), the support plate further comprising a vent (44a) to direct the cooling airflow received through the vent (42a) of the cover (42) into a further inner portion within the fluid dispensing assembly.  The suction portion directs/sucks air out through the inner portion (Figures 4, 15; Paragraphs 0072, 0079-0082, 0169)
	Regarding claims 4, 8, 13, Any portion that can be held/gripped by the user will be considered a handle gripplable by a user, Ono discloses removing/replacing line heads installed in the apparatus main body.  The 
Therefore it would be obvious to a person of ordinary skill in the art to include a removably mountable fluid dispensing assembly as taught by Ono, into the device of Nakamura, for the purpose of maintaining a properly functioning apparatus and performing necessary maintenance
	Regarding claims 6, 15, further comprising an electronic component (electrodes, piezoelectric members), the cooling airflow to cool the electronic component (Paragraphs 0065-0067)
	Regarding claim 17, Boyd discloses wherein the fluidic manifold comprises fluidic channels a fluid to be dispensed by the fluidic die (Paragraphs 0003, 0011, 0044)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate a fluidic die as taught by Boyd into the device of Nakamura, for the purpose of performing ejection operations onto a substrate
	Regarding claims 18, 20, Nakamura discloses a plurality of vents (42a) are arranged on the body, a plurality of vents are included in the support plate (44), the cooling air flow is to enter the inner portion through a first subset of the plurality of vents arranged on the body and a first subset of the plurality of vents included in the support plate, and the cooling airflow is to exit the inner portion through a second subset of the plurality of vents arranged on the body and a 

Claims 5, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2016/0288554) as modified by Ono et al (U.S. Pub. 2016/0271955) and Boyd et al (U.S. Pub. 2004/0113996) and further in view of Kaga et al (U.S. Pub. 2002/0057320)
	Regarding claims 5, 9, 14, Nakamura is silent regarding material of the body. Kaga discloses a body, which comprises inkjet print heads, made of a plastic material (Figures 1-2; Paragraph 0020)
	At the time the invention was made it would have been to a person of ordinary skill in the art to incorporate the teaching of Kaga into the device of Nakamura, for the purpose of protecting the inner portion of the fluid dispensing assembly

Allowable Subject Matter
Claims 13, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 28, 2021